DISMISS; and Opinion Filed May 27, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00622-CV

                             IN RE RICHARD BROWN, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F06-62942

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his motion to compel the Dallas County sheriff’s department to provide him with

the cost of duplicating certain medical records that he wishes to purchase for use in his pending

habeas corpus case. While the courts of appeals have concurrent mandamus jurisdiction with the

Court of Criminal Appeals in some post-conviction proceedings, Padilla v. McDaniel, 122
S.W.3d 805, 808 (Tex. Crim. App. 2003) (forensic DNA testing), only the Court of Criminal

Appeals has jurisdiction in final post-conviction habeas corpus proceedings. TEX. CODE CRIM.

PROC. ANN. art. 11.07 (West Supp. 2010); In re Turk, No. 14-09-00129-CR, 2009 WL 396197, at

*1 (Tex. App.—Houston [14th Dist.] Feb. 19, 2009, no pet.) (mem. op.); In re Bailey, No. 14-06-

00841-CV, 2006 WL 2827249, at *1 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding)

(mem. op.); In re McAfee, 53 S.W.3d at 717. Any complaints about action or inaction on a

matter related to a pending post-conviction petition for writ of habeas corpus, must be brought by
mandamus to the Court of Criminal Appeals and not to this Court. In re McAfee, 53 S.W.3d at

717. Because relator’s petition for mandamus arises from the trial court’s failure to rule on a

motion in conjunction with his pending post-conviction application for writ of habeas corpus, we

do not have jurisdiction over the complaint. Accordingly, we DISMISS the petition for writ of

mandamus.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


140622F.P05




                                              –2–